Citation Nr: 1128738	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the case was previously before the Board in October 2010 at which time the Board remanded the matters for the Veteran to be afforded a hearing before a member of the Board sitting at the RO.  On April 27, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

(The decision below addresses the Veteran's claim of service connection for a left knee disability.  The claim of service connection for migraine headaches is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

Current left knee disability is not traceable to disease or injury during military service other than to an injury in 1999 that was due to willful misconduct.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

On August 24, 1999, while under the influence of alcohol, the Veteran jumped from the ninth story balcony of a hotel, hitting scaffolding and a van before falling to the ground.  Bystanders reported a loss of consciousness.  The emergency room report noted an obvious left lower extremity deformity, most likely a fracture, but no injuries to the head, chest, or abdomen were noted.  X-rays of the femur showed a comminuted fracture of the distal third femur and a transverse fracture of the junction between the middle and distal third of the tibia.  The Veteran underwent retrograde nailing of his left femur and antegrade nailing of his right tibia.  

On April 28, 2000, the Veteran presented to the Naval Medical Center in San Diego, California, with complaints of tenderness at the distal interlocking screw heads on his tibia.  It was noted that he had progressed well with healing of both fractures.  The heads of both interlocking screws were easily palpated on examination and a hardware removal was performed.  

The Veteran's service treatment records (STRs) reveal numerous complaints of leg and knee pain, especially with prolonged walking.  They also contain complaints of ankle pain.  A November 2000 physical examination report notes swelling of the knee due to the April 1999 accident.  In 2002, the Veteran underwent a left knee scope, which failed to reveal any significant ligamentous cartilage or meniscal injury.  A February 2000 treatment entry noted that the Veteran had sprained his ankle and was placed on light duty for seven days.  In September 2003, the Veteran was seen with severe knee pain.  He reported constant knee pain on both sides of knee since the 1999 injury.  The assessment was pain in the distal femur secondary to retrograde intramedullary screw.  The examiner indicated some possibility of pain relied with removal of the rod.  

In February 2004, prior to his discharge from service, the Veteran filed a claim of service connection for femur and tibia fractures.  He was afforded a general medical examination in March 2004.  The Veteran reported left knee problems associated with the left femoral rodding and April 1999 trauma.  The examiner reviewed x-rays from the Veteran, noting that x-rays of both the left knee and the left femur were consistent with the injury and the time.  X-rays showed significant post-fracture changes and arthritic changes developing.  With regard to the right knee, the examiner noted that the Veteran's right knee had not been affected by his right tibial fracture.  

In March 2005, the Medical Board found that the Veteran had received the maximum benefit from both surgical and nonsurgical therapy and determined that it was unlikely that he would return fit for full-time duty.  The Veteran was therefore recommended for medical separation.  X-rays taken at that time showed well healed left femur and right tibia fractures, with evidence of a prior intramedullary nail on the left.  The Medical Board's final diagnosis was chronic left knee and right lower extremity pain after long bone fractures sustained in a fall.  

In April 2005, the Veteran amended his claim to include a claim of service connection for bilateral knee pain.  On examination in June 2005, the Veteran reported pain in the left femoral area and in both knees.  X-rays showed no significant findings with regard to the right knee and a small fragment in the joint space of the left knee, most likely an old avulsion from the tibial spine.

In a May 2006 administrative decision, the RO determined that the Veteran's action of jumping over a ninth floor railing while under the influence of alcohol constituted willful misconduct.  In a June 2006 rating decision, the RO denied service connection for the Veteran's bilateral knee disability and femur and tibia fractures.  The RO noted that because those injuries were due to the Veteran's April 1999 accident, which was due to willful misconduct, they could not be considered to have been incurred in the line of duty.  

In September 2006, the Veteran filed a notice of disagreement (NOD) as to the June 2006 RO decision.  In his NOD, the Veteran did not disagree with the RO's findings with regard to willful misconduct or line of duty; rather, the Veteran specifically asserted that the disabilities he was seeking to service connect were the result of other injuries sustained in service.  As to his claim for a bilateral knee disability, the Veteran stated that his "left knee [was] injured in an accident . . . in 2002."  

The Veteran submitted a statement from petty officer G.B., who was the leading petty officer in charge of the Veteran.  G.B. noted that the Veteran had sustained an injury while on his previous command and had then re-injured his knee when he fell from an engine stand while performing maintenance on a TF-34 engine.  G.B. stated that he could not recall the specific date of the fall.  He noted that the Veteran was able to get up after falling, but could not continue working.  G.B. stated that the Veteran sought medical treatment several days later.  

In April 2011, the Veteran testified at a Board hearing.  He stated that he was deemed fully fit for duty following his April 1999 accident and then reinjured his knee in 2001when he fell from an engine stand.  He indicated that when he fell, he landed with all of his weight on his left leg.  He stated that he sought treatment several days after the accident and has continued to experience pain since that time.  He further reported that the fall was witnessed by petty officer G.B..


II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1)(2010).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board notes that the Veteran has not argued that the injuries sustained as a result of his April 1999 were not due to willful misconduct and therefore should be considered to have been incurred in the line of duty.  Rather, the Veteran is claiming that a current left knee disability is related to an additional injury sustained in service after the April 1999 accident.  Indeed, it is the Veteran's assertion that he had no left knee disability upon completing the course of physical therapy prescribed after his April 1999 accident, but instead was fit for duty.  Accordingly, given the Veteran's assertions, the Board will not revisit the RO's finding that the Veteran's April 1999 accident was the result of willful misconduct.

With regard to whether the Veteran's current left knee disability is related to service, other than to the April 1999 accident, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board has considered the Veteran's assertion that he sustained a second injury to his left knee and petty officer G.B.'s statement, but finds more probative the medical evidence of record relating the Veteran's current knee pain to the injuries sustained as a result of his April 1999 accident and lack of evidence documenting any additional knee injury.  

In this regard, the Board notes that both the March 2004 examiner and the Medical Board determined that the left knee pain and disability were consistent with the injuries sustained in 1999.  Moreover, a knee scope performed in 2002 failed to reveal any ligamentous cartilage or meniscal injury.  The Medical Board also noted that the Veteran had had two full periods of limited duty following his April 1999 accident.  

A review of the Veteran's STRs also fails to reveal any documentation of a knee injury subsequent to the April 1999 fall, despite the Veteran's statement that he went to sick call multiple times for treatment after his reported fall from the engine stand.  As noted above, the Veteran's STRs do document a 2000 ankle sprain and subsequent complaints of ankle pain, but they are silent for any injury related to a fall from an engine stand.  Rather, the Veteran's STRs show a continuity of complaints of knee pain from the time of his April 1999 accident.  Further, on no report of medical history did the Veteran indicate that he had suffered additional injury to his knee after the April 1999 accident.  Indeed, on a March 2005 report of medical history, the Veteran stated that he had lost feeling in his knee area due to a fall in 1999.  

As to the statement by petty officer G.B., although G.B. is competent to report on things that he witnessed in service, such as the Veteran falling or being in pain, and on disabilities capable of lay observation, the Board finds that as a lay person without the appropriate medical training and expertise, G.B. is not competent to opine that the Veteran "re-injured his knees," as the type of injury that the Veteran purports to have sustained is not one uniquely capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (discussing when lay evidence can be competent and sufficient to establish a diagnosis of a condition); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Board finds that G.B.'s statement is not probative evidence of an additional disability.  

As for the Veteran's statements regarding an intervening injury in 2001, the Board notes that he is competent to say that he fell from an engine stand, but he does not have the medical expertise to say that the fall resulted in additional disability of the knee.  Indeed, subsequent reports, such as the March 2005 report of medical history, suggest that even the Veteran did not believe that additional disability was caused by any fall he may have had in 2001.  

Moreover, although the Veteran was cleared for re-enlistment in June 2001, an April 2002 sick call entry noted that the Veteran had been waived from the run three times.  Further, a July 2002 entry reported that the Veteran had not completed physical readiness training (PRT) since his April 1999 accident.  The Board also notes that the Physical Evaluation Board found the Veteran to be fit for duty in June 2005, three months after the Medical Board recommended that he be discharged from service on account of physical disability.  In light of this evidence, the fact that the Veteran was cleared for reenlistment in June 2001 is not affirmative evidence that any knee injury sustained as a result of the April 1999 fall had indeed completely resolved upon the completion of physical therapy.  

In sum, the Board finds that the preponderance of the evidence is against the claim.  The Veteran's current knee disability is not related to an injury in service other than that sustained as a result of his April 1999 accident, which was the result of his willful misconduct.  As the probative evidence of record does support a conclusion that the Veteran's current left knee disability is related to the injuries sustained as a result of the April 1999 accident, the Board finds that an award of service connection may not be made.  38 C.F.R. § 3.301(a).

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for a knee disability in April 2005.  The RO did not subsequently send a VCAA-notice letter in response to that claim.  The Board finds, however, that the Veteran has demonstrated actual knowledge of the evidence required to substantiate his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (holding that notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim).  "Actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim."  Vasquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  

Here, the Veteran has submitted numerous lay statements, to include his Board hearing testimony, to the effect that any knee injury sustained as a result of the April 1999 accident had resolved and that he subsequently sustained an additional injury to his knee in service that resulted in his current knee disability.  He also submitted a letter from a fellow service member who attested to the Veteran's additional injury.  

The Veteran has raised no argument with regard to a notice error made in this case.  Further, given the Veteran's specific statements, and those of his representative, regarding the circumstances of his in-service injuries, the Board finds that the Veteran has demonstrated actual knowledge of the information and evidence needed to substantiate his claim of service connection.  Thus, the Board finds that the Veteran had a meaningful opportunity to participate in the development of his claim.  See Mlechick, supra.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs and examination reports, VA treatment records and contract examination reports, and lay statements in support of his claim.  The Veteran was also afforded a hearing in connection with his claim.

As noted above, the Veteran was afforded several examinations at the time that he filed his claim while still in service.  Those examiners were aware of the circumstances of the Veteran's April 1999 accident and resulting injuries and conducted a thorough examination of the Veteran.  The examiners specifically noted the Veteran's complaints of pain in his knees.  X-rays of the knees were also taken.  The Board finds that the examination reports contain sufficient evidence by which to evaluate the Veteran's claim for service connection, and the Board finds that the examiner's opinion that the Veteran's knee pain was consistent with the circumstances of his April 1999 injury is supported by an adequate rationale.  


ORDER

Service connection for a left knee disability is denied.


REMAND


The Veteran states that he suffers from migraine headaches as a result of his active military service.  Specifically, he asserts that his migraine headaches are not the result of his April 1999 accident, as his headaches did not begin until two years after that accident.

As noted above, in a May 2008 administrative decision, the RO determined that injuries sustained as a result of the Veteran's April 1999 fall from the ninth floor of a building were the result of willful misconduct and therefore not incurred in the line of duty.  Although the RO found that the Veteran's migraines were due to his April 1999 fall, the Board finds that the evidence of record on this issue is insufficient to make a decision on the Veteran's claim.  Thus, the Board finds that the Veteran's claim of service connection for migraines headaches must be remanded for further development.  

Direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, supra.  Secondary service connection is awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2010).

A review of the Veteran's STRs reveals treatment for headaches beginning in 2001.  In October 2002, the Veteran presented with complaints of a two-week history of the "worst headaches of [his] life."  He indicated a history of infrequent headaches and described his current headache as sharp, constant, and intense.  He stated that the headaches radiated from the right eye to the back of his head.  Bright lights and noise were noted to bother him.  The Veteran was prescribed Imitrix and a computed tomography (CT) scan was performed.  Results of a noncontrast head CT were normal.  Partial visualization of the paranasal sinuses, orbits, mastoid air cells, skull, and scalp were within normal limits.  

In January 2004, the Veteran was again seen for complaints of migraine headaches.  At that time, he stated that he had had his wisdom teeth removed before Christmas and began experiencing migraine headaches a week and a half later.  A history of headaches was noted.

In March 2004, the Veteran underwent general medical and neurological examinations.  At the general medical examination, the Veteran reported having fractured his nose in 2000.  He stated that he began experiencing left-sided migraines shortly after that injury.  The examiner diagnosed post nasal septal fracture with absence of air flow on the left side, complete obstruction, and chronic sinusitis in the left maxillary and left frontal sinuses secondary to the decreased ability to drain and some ongoing allergies.  The examiner found that "[t]hese are more likely than not significant triggers in [the Veteran's] migraine headache syndrome."  

The neurological examiner noted the Veteran's history of headaches and diagnosed migraine headaches without visual aura.  The examiner did not provide an opinion as to the etiology of the Veteran's migraine headaches.  

In June 2005, the Veteran underwent a VA contract examination.  He gave a history of migraine headaches, predominantly on the right side of his head, with associated nausea, photophobia, and phonophobia.  The Veteran's history of nasal fracture was also noted.  Examination of the Veteran revealed a mild right septal deviation and a 20 percent nasal blockage.  

On a July 2005 report of medical history, the Veteran indicated that he suffered from migraine headaches, noting that he was unconscious for a period of time after his April 1999 fall.  He also reported having nasal surgery in March 2004, stating that he had walked into a stabilator, after which he experienced trouble breathing.  

The Board notes that although the Veteran has been afforded several contract examinations, none of those examinations was for the specific purpose of determining the likely etiology of the Veteran's migraine headaches.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is:

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon, supra. 

The Veteran has a current diagnosis of migraine headaches.  Further, the Veteran's STRs document in-service complaints of migraine headaches, which did not begin until several years after the Veteran's April 1999 fall.  They also show that the Veteran sustained an injury to his face and underwent a septoplasty.  (In April 2007, the Veteran was awarded service connection for nasal obstruction with right septal deviation, status post septoplasty.)  Further, the March 2004 contract examiner suggests that the Veteran's migraines may be triggered by chronic sinusitis secondary to his inability to drain.  The Board finds that this evidence suggests a possible association between the Veteran's migraine headaches and his service-connected nasal obstruction with right septal deviation such that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claim of service connection for migraine headaches must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's migraine headaches, to include consideration of whether the Veteran's migraine headaches may be secondary to his service-connected nasal obstruction with right septal deviation, status post septoplasty.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's migraine headaches are attributable to his active military service or to a service-connected disability.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim of service connection for migraine headaches on both a direct and a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his migraine headaches during or since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  After completing the development set forth in paragraphs 1 and 2 above, schedule the Veteran for a VA examination in connection with his claim of service connection for migraine headaches.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed migraine headaches are at least as likely as not related to his period of military service.  In so doing, the examiner should opine as to whether the Veteran's migraine headaches are attributable to his April 1999 fall or to his 2000 injury, or whether they began independent of any injury.  An opinion should also be provided as to whether service-connected nasal obstruction with right septal deviation, status post septoplasty, has caused or made chronically worse the Veteran's migraine headaches.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


